Citation Nr: 1043153	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-10 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to death benefits from the Department of 
Veterans Affairs.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had qualifying service from November 1951 to January 
1952 and from April 1952 to March 1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board remanded the case in December 2009.  It was noted that 
the RO previously denied the claim for death benefits in October 
1988.  The appellant did not make a timely appeal of that 
decision.  Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  
Te reopen the claim, the appellant must submit new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).  

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) held that the notice required by Veterans Claims 
Assistance Act of 2000 (VCAA), in claims to reopen, must notify 
the claimant of the information and evidence that is necessary 
both to reopen the claim and to establish entitlement to the 
underlying benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Review of the VCAA notices of December 2005 and February 2009 
disclosed that the appellant had not been properly notified that 
benefits were previously denied because she was not shown to be 
the Veteran's surviving spouse and what new and material evidence 
she must provide to establish that she qualifies as the Veteran's 
surviving spouse.  

In December 2009, the Board directed that the agency of original 
jurisdiction (AOJ) should notify the appellant that: (1) benefits 
were previously denied because she was not found to be the 
Veteran's surviving spouse; and (2) what new and material 
evidence is needed to show that she qualifies as the Veteran's 
surviving spouse.  The AOJ did not comply with this request.  

The AOJ wrote to the appellant in February 2010.  In pertinent 
part, it told her:
You were previously denied entitlement to 
dependency and indemnity compensation.  You 
were notified of the decision on May 10, 
2006.  In order for us to reopen your claim, 
we need new and material evidence.  Your 
claim was previously denied because the 
evidence of records failed to show the 
veteran's cause of death was related to his 
military service.  Therefore, the evidence 
you submit must be new and relate to this 
fact.

In actuality, the May 2006 decision is the one currently on 
appeal and new and material evidence is not needed with respect 
to that decision.  New and material evidence is needed to reopen 
the October 1988 decision.  That decision denied death benefits, 
pension as well as compensation, because the appellant was not 
shown to be the Veteran's surviving spouse.  The Board's previous 
remand emphasized that the Court's decision in Kent required VA 
to notify the appellant of the 1988 denial and the reason for it, 
as well as what evidence would be required to reopen that claim.  
While the February 2010 notice letter does request some 
information about the marriage of the appellant and Veteran, it 
does not point out the 1988 denial or the reasons for it.  
Consequently, the Board finds that the February 2010 letter does 
not comply with the Court's ruling in Kent or with the previous 
Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should notify the appellant 
that: (1) benefits were previously denied 
in October 1988 because she was not found 
to be the Veteran's surviving spouse; and 
(2) what new and material evidence is 
needed to show that she qualifies as the 
Veteran's surviving spouse.  

2.  After allowing an appropriate time for 
response, the AOJ should adjudicate whether 
new and material evidence has been received 
to reopen a claim that the appellant is the 
Veteran's surviving spouse for the purpose of 
VA death benefits.  If surviving spouse 
status is denied, the appellant and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  

3.  If the appellant's claim that she is the 
Veteran's surviving spouse is reopened and 
granted, the AOJ should also adjudicate her 
entitlement to VA death benefits, including 
death pension and dependency and indemnity 
compensation.  If entitlement to VA death 
benefits is denied, the appellant and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


